DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 07/24/2022.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brinig et al. (US 2018/0101925), in view of SPASOVSKI et al. (US 2020/0238953), Hunt et al. (US 2019/0375409).

As to claims 1 and 5, Brinig discloses the invention as claimed, including a method, comprising: 
receiving a request, via a server (100, Fig. 1), from a requesting device (174, Fig. 1) to initiate a transport to perform a transport event beginning at a target location (i.e., pickup location) (Figs. 1-2; ¶0012, “receive a pick-up request”; ¶0030, “the requesting user 174 can utilize the user interface 177 of the rider application 175 to configure and transmit a pick-up request 171 to the transport system 100”);
determining, via the server, a target device (rider’s cellphone, Fig. 1) and the transport (vehicle; 184, Fig. 1) are proximate to one another (¶0016, “identifies proximate drivers and selects an optimal driver to service pick-up request”; ¶0019, “the transport system can receive pick-up requests, identify candidate drivers within proximity of the requesting user, select an optimal driver to service the pick-up request, and transmit a transport invitation to the optimal driver to service the pick-up request”; ¶0031, “the selection engine 110 can identify a plurality of candidate drivers within a certain proximity of the requesting user's current location 172, and select an optimal driver from the candidate set to service the pick-up request 171. The optimal driver may be a driver that is closest to the requesting user 174 or pick-up location in terms of distance”); 
determining, via the server, the transport has initiated the transport event based on location updates of the transport received by the server (Fig. 3; 620, Fig. 6; ¶0057, “Upon submitting a confirmation 322, the driver application 332 can place the driver device 300 in an en route sub-state while the driver drives to the pick-up location to rendezvous with the requesting user”; ¶0062, “Upon selection of the trips start feature 532, the state interface 500 can display an on-trip screen indicating the destination 544, and map content 542 which can include a route 546 to the destination 544 and the current location of the driver 548”; ¶0065, “transport system 100 can record an on-trip state for both the rider 174 and the driver 184 to indicate that the pairing has been made and a trip has initiated (620)”).

Although Brinig discloses a rider app interface (Fig. 4) that includes a destination input feature, which enables the user to input a desired destination (424, Fig. 4C; ¶0060), Brinig does not specifically disclose determining, via the server, the transport event has been modified based on a request received from the target device; determining, via the server, the request comprises a location that is non-permitted based on a stored list of acceptable locations. 
However, Hunt discloses determining, via the server, the transport event has been modified based on a request received from the target device (Fig. 9; ¶0088, “a process 500 for requesting a capability change while an autonomous vehicle is operating in a guardian mode”; ¶0117, “a process 900 for changing a destination while an autonomous vehicle is operating in a guardian mode…processing circuitry may be a part of server 208 of FIG. 2, which may control autonomous vehicle 202 via a command transmitted over network 204”; ¶0118, “at 902, where the processing circuitry may receive a second destination input from a user (e.g. a child user) while the autonomous vehicle is operating in a guardian mode”); determining, via the server, the request comprises a location that is non-permitted based on a stored list of acceptable locations (906, Fig. 9; ¶0119, “the parent user may have previously entered a set of addresses that are pre-approved for that child. For example, the parent may have approved the home address, addresses of several of the child's friends, the school address, and the address of the local library”; ¶0120, “the processing circuitry may, in response to determining that the geographical destination of the second destination input does not match at least one of the authorized geographical destinations”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brinig to include determining, via the server, the transport event has been modified based on a request received from the target device; determining, via the server, the request comprises a location that is non-permitted based on a stored list of acceptable locations, as taught by Hunt because it would enable the transport provider to check the address of the destination identified by the second destination input against the set of approved addresses, thereby providing safe and secure transportation of a user who is not fully competent (Hunt; ¶0002; ¶0119-¶0120).

Brinig does not specifically disclose receiving, via the server, permission from one or more trusted devices to override the request to include the non-permitted location and to permit the modified transport event to occur; determining, via the server, the transport event is completed when the transport arrives first at the target location and thereafter at the non-permitted location. However, SPASOVSKI discloses receiving, via the server, permission from one or more trusted devices (i.e., adult, parent) to override the request to include the non-permitted location and to permit the modified transport event to occur (610, 612, 614, 616, Fig. 6; ¶0047, “if the child's transportation request was not previously approved (e.g., the transportation request does not satisfy an existing parameter), then the security system contacts 614 the adult user who identified the parameters and requests approval of the child's transportation request”; ¶0048, “If the adult user approves 616 the request, the autonomous vehicle drives 612 to the requested destination (or an alternate destination provided by the adult user)”); enabling the modified transport event to proceed, wherein vehicle doors of the transport are prevented from opening throughout the modified transport event (¶0030, “A vehicle lock manager 218 controls the locking and unlocking of doors, trunks, hatches, and other vehicle access points associated with an autonomous vehicle…vehicle lock manager 218 may keep the vehicle doors locked until it is specifically instructed to unlock the doors”; ¶0040, “If the adult user who initiated the ride sees the second user at the destination, they may allow the autonomous vehicle's doors to be unlocked”; ¶0049, “the child passenger may be required to approve unlocking the autonomous vehicle's doors at the destination”); and determining, via the server, the transport event is completed when the transport arrives first at the target location (i.e., pickup location, starting location) and thereafter at the non-permitted location (i.e., modified drop-off location, modified destination location) (Fig. 5; ¶0030, “when an autonomous vehicle arrives at a destination with a child passenger, vehicle lock manager 218 may keep the vehicle doors locked until it is specifically instructed to unlock the doors by passkey manager 212”; ¶0038, “After the autonomous vehicle arrives at the destination, the security system confirms 414 that the second user is present at the destination and verifies the passkey. For example, the security system confirms 414 that the second user has a smartphone or other device that contains the appropriate passkey. If the passkey is verified 416, the security system unlocks 418 the autonomous vehicle doors so the child passenger can exit the autonomous vehicle”; ¶0043, “validating a user who is picking up a child in an autonomous vehicle at a destination. The example of FIG. 5 shows an autonomous vehicle 502 after it has arrived at a destination, such as a destination identified by an adult user who initiates a ride in autonomous vehicle 502 for a child passenger”; ¶0044, “when the vehicle arrives at the destination, vehicle control system 100 will send an alert to mobile device 506 operated by user 504”; ¶0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brinig to include receiving, via the server, permission from one or more trusted devices to override the request to include the non-permitted location and to permit the modified transport event to occur; determining, via the server, the transport event is completed when the transport arrives first at the target location and thereafter at the non-permitted location, as taught by SPASOVSKI because it would increase security and reliability by contacting the adult user who identified the parameters and requests approval of the child's transportation request (SPASOVSKI, ¶0047; ¶0048).

As to claim 2, it is rejected for the same reasons set forth in claim 1 above. In addition, Brinig discloses the method of claim 1, further comprising: determining another device has requested access to the transport (¶0012, “the transport facilitation system (or "transport system") can receive user requests for transportation from requesting users via a designated rider application executing on the users' computing devices”); responsive to receiving the another device request, retrieving a list of trusted devices (140, Fig. 1); determining whether the another device is permitted to access the transport during the transport event based on the list of trusted devices (Figs. 5B-5C; ¶0061, “trigger a code entry feature 512, as shown in FIG. 5B.  the code entry feature 512 enables the driver to perform a code entry 522 of the match code displayed on the rider device, as shown in FIG. 5C”).

As to claim 3, Brinig discloses the method of claim 1, further comprising: determining another device has requested access to the transport (¶0012, “the transport facilitation system (or "transport system") can receive user requests for transportation from requesting users via a designated rider application executing on the users' computing devices”); responsive to receiving the another device request, retrieving a list of the trusted devices (140, Fig. 1); determining whether the another device is permitted to access the transport during the transport event based on the list of trusted devices (Figs. 5B-5C; ¶0061, “rigger a code entry feature 512, as shown in FIG. 5B.  the code entry feature 512 enables the driver to perform a code entry 522 of the match code displayed on the rider device, as shown in FIG. 5C”); and when the another device is not included in the list of trusted devices, denying the request to access the transport (¶0031, “generate and transmit a transport invitation 111 to the optimal driver, which the driver can either accept or decline”; ¶0057; ¶0075). 

As to claim 4, Brinig discloses the method of claim 1, further comprising: determining the target device and the transport are not proximate to one another based on the location updates (¶0012, “identify a number of proximate available vehicles relative to the user”; ¶0031, “identify a plurality of candidate drivers within a certain proximity of the requesting user's current location 172”); determining whether the target device is located at a target destination (¶0030, “determine a pick-up location based on the requesting user's current location 172”); and transmitting a confirmation message to the requesting entity to confirm the transport event has completed (¶0018, “provide notifications including identifying information for the user of drivers that qualify for the selected service type”). 

As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, Brinig discloses a system, comprising: a server (100, Fig. 1). 

As to claim 9, it is rejected for the same reasons set forth in claim 2 above.

As to claim 10, it is rejected for the same reasons set forth in claim 3 above.

As to claim 11, it is rejected for the same reasons set forth in claim 4 above.

As to claim 12, it is rejected for the same reasons set forth in claim 5 above.

As to claim 15, it is rejected for the same reasons set forth in claim 1 above. In addition, Brinig discloses a non-transitory computer readable medium comprising instructions, that when read by a processor (¶0025). 

As to claim 16, it is rejected for the same reasons set forth in claim 2 above.

As to claim 17, it is rejected for the same reasons set forth in claim 3 above.

As to claim 18, it is rejected for the same reasons set forth in claim 4 above.

As to claim 19, it is rejected for the same reasons set forth in claim 5 above.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over, in view of Brinig et al., SPASOVSKI, Hunt et al., further in view of DeLizio (US 2018/0202822).

As to claims 6-7, 13-14 and 20, Brinig does not specifically disclose retrieving a smart contract from a distributed ledger; invoking the smart contract responsive to receiving the request for the transport event; and determining, from the smart contract, the target device requires a specific category of transport and is permitted to be transported to one or more identified destination locations; creating a blockchain transaction comprising a date of the transport event, a time of the transport event, the target location, a target destination and transport identification information; and storing the blockchain transaction in the distributed ledger. However, DeLizio discloses retrieving a smart contract from a distributed ledger; invoking the smart contract responsive to receiving the request for the transport event; and determining, from the smart contract, the target device requires a specific category of transport and is permitted to be transported to one or more identified destination locations; creating a blockchain transaction comprising a date of the transport event, a time of the transport event, the target location, a target destination and transport identification information; and storing the blockchain transaction in the distributed ledger (¶0149, “distributed immutable ledger (a.k.a.  blockchain), where such a ledger can be implemented using Hyperledger, Ethereum, or any other suitable blockchain platform. Each fleet controller can periodically share these lists to maintain data coherency across the platform. In some embodiments, all components have access to the ledger”; ¶0169, “components of the open platform utilize blockchain technology (i.e., decentralized embodiments) that supports smart contracts (e.g., Etherium).  In one embodiment, the ride conditions may be represented in a smart contract (i.e., immutable code added to the blockchain) between the passenger and vehicle owner. If conditions of the smart contract are met, value is exchanged between accounts associated with the passenger and the autonomous vehicle”). It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brinig to include the limitation above, as taught by DeLizio because it would increase the functionality of system by adding components of the open platform utilize blockchain technology that supports smart contracts (DeLizio, ¶0169).

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        August 3, 2022